[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Assumpsit by D.W. Baker against J.C. Pate. Judgment for plaintiff and defendant appeals. Affirmed.
(1) The judgment in this case was rendered on the 6th day of December, 1915, and the indorsement of the *Page 235 
trial judge on the bill of exceptions shows that it was not presented until the 7th day of March, 1916, more than 90 days from the day on which the judgment was rendered, and cannot be looked to as a part of the record for the purpose of reviewing the trial court. — Box, et al. v. Southern Ry. Co., 184 Ala. 598,64 So. 69; Harper v. State, 13 Ala. App. 47, 69 So. 302.
(2) The only matter assigned as error is the giving of the affirmative charge for appellee and the refusal of a like charge to appellant; and, as those are matters that cannot be reviewed in the absence of a bill of exceptions, the judgment must be affirmed.
Affirmed.